Filing Case 1:21-cv-20251-MGC Document 1-3 Entered on FLSD Docket 01/21/2021 Page 1 of 8
       # 113312013  E-Filed 09/14/2020 01:20:44 PM


                                                                  IN THE CIRCUIT COURT, ELEVENTH
                                                                  JUDICIAL CIRCUIT, IN AND FOR
                                                                  MIAMI-DADE COUNTY, FLORIDA

                                                                  CASE NO.:
                                                                  DIVISON:
        JENNIFER KUHN,
        An individual,

                                Plaintiff,

        V.

        JOHN DOE I,
        An individual,
        JOHN DOE II,
        An individual, and
        305 EVENT PRODUCTION, LLC, d/b/a
        305 YACHTING, INC.,
        A Florida limited liability company,


                          Defendants.
        _________________________________________/

                                                     COMPLAINT

                Plaintiff, JENNIFER KUHN (“Plaintiff”), sues the Defendants JOHN DOE I, JOHN DOE

        II and 305 EVENT PRODUCTION, LLC, d/b/a 305 YACHTING, INC., a Florida limited liability

        company and allege the following:

                  GENERAL ALLEGATIONS, PARTIES, VENUE ANDN JURISDICTION

             1. This is an action for damages that exceeds Thirty Thousand Dollars ($30,000.00), exclusive

                of costs.1

             2. At all times relevant hereto, Plaintiff was a resident of Hillsborough County, Florida.


        1
          To file this Complaint, the undersigned counsels were required by Order of the Supreme Court of Florida
        to contemporaneously complete a Civil Cover Sheet with a dollar figure as an estimated amount of claim
        for data collection and clerical processing purposes only. The full monetary value of the damages suffered
        by Plaintiff is yet to be determined, and will be decided pursuant to a verdict by the trier of fact in this
        action, in compliance with Article I, Section 22, Florida Constitution.
Case 1:21-cv-20251-MGC Document 1-3 Entered on FLSD Docket 01/21/2021 Page 2 of 8




      3. At all times relevant hereto, Defendant 305 EVENT PRODUCTION, LLC, (“305 EVENT

          PRODUCTION”), a Florida limited liability company was, and currently is, a Florida

          company and resident, organized and existing under the laws of Florida, registered to do

          business and conducting business in the State of Florida, with a principal place of business

          in Florida.

      4. At all times relevant hereto, Defendant 305 EVENT PRODUCTION was the owner of and

          doing business under the “fictitious name” of 305 YACHTING, INC. (“305

          YACHTING”).

      5. At all times relevant hereto, 305 EVENT PRODUCTION, under the fictitious name, 305

          YACHTING, chartered boats for cruises to various locations in and around Miami-Dade

          County, Florida.

      6. At all times relevant hereto, JOHN DOE I was an employee of 305 EVENT

          PRODUCTION and/or 305 YACHTING2 and was acting in the course and scope of his

          employment with 305 EVENT PRODUCTION.

      7. At all times relevant hereto, JOHN DOE I was an actual or apparent agent of 305 EVENT

          PRODUCTION, and was in the course and scope of his agency.

      8. At all times relevant hereto, JOHN DOE I was a resident of the state of Florida.

      9. At all times relevant hereto, JOHN DOE II was an employee of 305 EVENT

          PRODUCTION and was acting in the course and scope of his employment with 305

          EVENT PRODUCTION.

      10. At all times relevant hereto, JOHN DOE II was an actual or apparent agent of 305 EVENT

          PRODUCTION, and was in the course and scope of his agency.


  2
   To avoid unnecessary repetition and duplication throughout the remainder of this Complaint, all references
  to 305 EVENT PRODUCTION hereinafter are also meant to include the phrase “and/or 305 YACHTING”.
Case 1:21-cv-20251-MGC Document 1-3 Entered on FLSD Docket 01/21/2021 Page 3 of 8




     11. At all times relevant hereto, JOHN DOE II was a resident of the state of Florida.

     12. On or about September 23, 2019, Plaintiff was a business invitee and was otherwise

        lawfully aboard 305 EVENT PRODUCTION’s vessel for charter, “Sapphire”, a forty-five

        foot Sea Ray Sundancer.

     13. At all times material hereto, a foreign substance on the floor of Sapphire caused Plaintiff

        to slip and fall.

     14. At said time and place, the vessel was located on navigable waters in the county of Miami-

        Dade, Florida.

     15. As such, the Circuit Court of Miami-Dade County by and through the Saving to Suitors

        Clause 28 U.S.C. [section] 1331(1) has jurisdiction over this matter.

     16. At all times relevant hereto, JOHN DOE I was the Master/Captain of the vessel Sapphire

        and had privity and knowledge as to the foreign substance and the injury to Plaintiff.

     17. At all times relevant hereto, JOHN DOE II was a seaman onboard the vessel Sapphire and

        had privity and knowledge as to the foreign substance and the injury to Plaintiff.

               COUNT I – NEGLIGENCE AS TO DEFENDANT JOHN DOE I

     18. Plaintiff reasserts and re-alleges each and every allegation contained in paragraphs 1

        through 17.

     19. At said time and place, JOHN DOE I owed a duty to the Plaintiff, and all others similarly

        situated, to exercise reasonable care for the safety of those lawfully onboard the vessel,

        Sapphire.

     20. At said time and place, JOHN DOE I breached his duty of care owed to the Plaintiff by

        allowing a foreign substance to remain on the floor of Sapphire, when said condition was

        either caused by JOHN DOE I, known to JOHN DOE I or had existed for a sufficient length
Case 1:21-cv-20251-MGC Document 1-3 Entered on FLSD Docket 01/21/2021 Page 4 of 8




        of time, such that JOHN DOE I should have known of same had JOHN DOE I exercised

        reasonable care, and/or said condition occurred with regularity and was therefore

        foreseeable, thus creating a slipping hazard to lawful patrons on Sapphire, including the

        Plaintiff herein.

     21. At said time and place, the foreign substance constituted an unreasonably dangerous

        condition for Plaintiff.

     22. As a direct, proximate and foreseeable result of the negligence of JOHN DOE I, the

        dangerous condition mentioned above caused Plaintiff to slip and fall onboard Sapphire,

        sustaining injuries as described in the below paragraph.

     23. As a direct, proximate and foreseeable result of the negligence of JOHN DOE I, Plaintiff

        suffered permanent bodily injury within a reasonable degree of medical probability and

        resulting pain and suffering, disability, disfigurement, mental anguish, loss of capacity for

        the enjoyment of life, expense of hospitalization, medical and nursing care and treatment,

        aggravation of a previously existing condition, loss of earnings and loss of the ability to

        earn money in the future. The losses are either permanent or continuing, and Plaintiff will

        suffer loses in the future.

        WHEREFORE, Plaintiff JENNIFER KUHN demands judgment of and from Defendant

     JOHN DOE I for compensatory damages, plus costs and a trial by jury.

              COUNT II – NEGLIGENCE AS TO DEFENDANT JOHN DOE II

     24. Plaintiff reasserts and re-alleges each and every allegation contained in paragraphs 1

        through 23.

     25. At said time and place, JOHN DOE II owed a duty to the Plaintiff, and all others similarly

        situated, to exercise reasonable care for the safety of those lawfully on the vessel, Sapphire.
Case 1:21-cv-20251-MGC Document 1-3 Entered on FLSD Docket 01/21/2021 Page 5 of 8




     26. At said time and place, JOHN DOE II breached his duty of care owed to the Plaintiff by

        allowing a foreign substance to remain on the floor of Sapphire, when said condition was

        either caused by JOHN DOE II, known to JOHN DOE II or had existed for a sufficient

        length of time, such that JOHN DOE II should have known of same had JOHN DOE II

        exercised reasonable care, and/or said condition occurred with regularity and was therefore

        foreseeable, thus creating a slipping hazard to lawful patrons on Sapphire, including the

        Plaintiff herein.

     27. At said time and place, the foreign substance constituted an unreasonably dangerous

        condition for Plaintiff.

     28. As a direct, proximate and foreseeable result of the negligence of JOHN DOE II, the

        dangerous condition mentioned above caused Plaintiff to slip and fall onboard Sapphire,

        sustaining injuries as described in the below paragraph.

     29. As a direct, proximate and foreseeable result of the negligence of JOHN DOE II, Plaintiff

        suffered permanent bodily injury within a reasonable degree of medical probability and

        resulting pain and suffering, disability, disfigurement, mental anguish, loss of capacity for

        the enjoyment of life, expense of hospitalization, medical and nursing care and treatment,

        aggravation of a previously existing condition, loss of earnings and loss of the ability to

        earn money in the future. The losses are either permanent or continuing, and Plaintiff will

        suffer loses in the future.

        WHEREFORE, Plaintiff JENNIFER KUHN demands judgment of and from Defendant

     JOHN DOE II for compensatory damages, plus costs and a trial by jury.
Case 1:21-cv-20251-MGC Document 1-3 Entered on FLSD Docket 01/21/2021 Page 6 of 8




    COUNT III – NEGLIGENCE AS TO DEFENDANT 305 EVENT PRODUCTION, LLC

     30. Plaintiff reasserts and re-alleges each and every allegation contained in paragraphs 1

        through 29.

     31. At said time and place, 305 EVENT PRODUCTION owed a duty to the Plaintiff, and all

        others similarly situated, to exercise reasonable care for the safety of those lawfully on the

        vessel, Sapphire.

     32. At said time and place, 305 EVENT PRODUCTION breached its duty of care owed to the

        Plaintiff by allowing a foreign substance to remain on the floor of Sapphire, when said

        condition was either caused by 305 EVENT PRODUCTION, known to 305 EVENT

        PRODUCTION or had existed for a sufficient length of time, such that 305 EVENT

        PRODUCTION should have known of same had 305 EVENT PRODUCTION exercised

        reasonable care, and/or said condition occurred with regularity and was therefore

        foreseeable, thus creating a slipping hazard to lawful patrons on Sapphire, including the

        Plaintiff herein.

     33. At said time and place, the foreign substance constituted an unreasonably dangerous

        condition for Plaintiff.

     34. As a direct, proximate and foreseeable result of the negligence of 305 EVENT

        PRODUCTION, the dangerous condition mentioned above caused Plaintiff to slip and fall

        onboard Sapphire, sustaining injuries as described in the below paragraph.

     35. As a direct, proximate and foreseeable result of the negligence of 305 EVENT

        PRODUCTION, Plaintiff suffered permanent bodily injury within a reasonable degree of

        medical probability and resulting pain and suffering, disability, disfigurement, mental

        anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical and
Case 1:21-cv-20251-MGC Document 1-3 Entered on FLSD Docket 01/21/2021 Page 7 of 8




         nursing care and treatment, aggravation of a previously existing condition, loss of earnings

         and loss of the ability to earn money in the future. The losses are either permanent or

         continuing, and Plaintiff will suffer loses in the future.

         WHEREFORE, Plaintiff JENNIFER KUHN demands judgment of and from Defendant

     305 EVENT PRODUCTION, LLC for compensatory damages, plus costs and a trial by jury.

     COUNT IV – PLAINTIFF JENNIFER KUHN’S VICARIOUS LIABILITY CLAIM
                          (RESPONDEAT SUPERIOR)

     36. Plaintiff reasserts and re-alleges each and every allegation contained in paragraphs 1

         through 35.

     37. Pursuant to Florida’s doctrine of respondeat superior, 305 EVENT PRODUCTION is

         vicariously liable for the negligence of JOHN DOE I and JOHN DOE II, who were

         employees/agents of 305 EVENT PRODUCTION and the respective Master/seaman

         onboard Sapphire at all times relevant hereto.

         WHEREFORE, Plaintiff JENNIFER KUHN demands judgment of and from Defendant

  305 EVENT PRODUCTION, LLC for compensatory damages, plus costs and a trial by jury.

  Dated this 14th day of September 2020.

                                Respectfully Submitted,

                                        AMETHYST LAW GROUP

                                        /s/ Amir Ghaeenzadeh
                                        AMIR GHAEENZADEH, ESQUIRE
                                        Florida Bar No.: 104745
                                        100 S Ashley Drive, Suite 600
                                        Tampa, Florida 33602
                                        Tel: (844) 482 - 1239

                                        -and-

                                        LAW OFFICE OF HARRISON M. FISCHER, PLLC
Case 1:21-cv-20251-MGC Document 1-3 Entered on FLSD Docket 01/21/2021 Page 8 of 8




                                        /s/ Harrison M. Fischer
                                        HARRISON M. FISCHER, ESQUIRE
                                        Florida Bar No.: 0124993
                                        1015 Atlantic Blvd., Suite 265
                                        Atlantic Beach, FL 32233
                                        Tel: (904) 300 – 2429
                                        Fax: (904) 352 – 1686
                                        Attorneys for Plaintiff

             DESIGNATION OF EMAIL ADDRESSES PURSUANT TO RULE 2.516

          Pursuant to Fla.R.Civ.P.2.516 (effective September 1, 2012), Amir Ghaeenzadeh and
  Harrison M. Fischer, attorneys for Plaintiff, designate the following email addresses for service of
  all documents in the proceeding required by the Rule.

         Primary email addresses:       amir@amethystlawgroup.com

                                        hfischer@hfischerlaw.com

         Secondary email address:       melinda@amethystlawgroup.com


                                Respectfully Submitted,

                                        AMETHYST LAW GROUP

                                        /s/ Amir Ghaeenzadeh
                                        AMIR GHAEENZADEH, ESQUIRE
                                        Florida Bar No.: 104745
                                        100 S Ashley Drive, Suite 600
                                        Tampa, Florida 33602
                                        Tel: (844) 482 - 1239

                                        -and-

                                        LAW OFFICE OF HARRISON M. FISCHER, PLLC

                                        /s/ Harrison M. Fischer
                                        HARRISON M. FISCHER, ESQUIRE
                                        Florida Bar No.: 0124993
                                        1015 Atlantic Blvd., Suite 265
                                        Atlantic Beach, FL 32233
                                        Tel: (904) 300 – 2429
                                        Fax: (904) 352 – 1686
                                        Attorneys for Plaintiff
